Citation Nr: 1550478	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-25 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, claimed as a bilateral foot condition.

2.  Entitlement to an initial disability rating in excess of 70 percent for major depression.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Esq.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1980 to October 1987.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) (major depression) and an October 2011 rating decision of the St. Petersburg, Florida, VA Regional Office (RO) (bilateral foot disability).  

By way of background, the major depression issue on appeal stems from the Veteran's August 2003 claim for service connection for depression and a nervous disorder.  The RO denied that claim in a December 2003 rating decision.  The Veteran perfected his appeal of that decision, and in August 2007, the Board remanded the appeal for further development.  In the July 2010 rating decision currently on appeal, the AMC granted service connection for depression/nervous disorder, with an evaluation of 10 percent, effective August 15, 2003.  Thereafter, by a rating decision issued in September 2012, the RO increased the Veteran's rating for his major depression to 70 percent, effective August 15, 2003.

In his September and October 2012 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge of the Board.  In April 2015, prior to the scheduling of a Board hearing, the Veteran's representative withdrew the hearing request.  38 C.F.R. § 20.704(e) (2015).

The Board notes that in April 2015 the Veteran's representative requested written notice from the RO when the issues on appeal were certified to the Board.  While there is no indication that the RO issued such notice, in July 2015 the Board issued a notice letter to the Veteran and his representative informing them that the case had been docketed at the Board.  Additionally, in August 2015 the Board granted a 90 day extension from July 25, 2015, in which to submit additional evidence in support of the Veteran's claims.  The Veteran's representative's memorandum and waiver of the right to have the additional evidence considered by the RO was not submitted or received until November 2015, after the expiration of the 90 day extension period.  Nevertheless, in the interests of justice and in affording the Veteran the benefit of the doubt, the Board has still considered the newly submitted argument.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that the evidence, including a November 2015 submission by the Veteran's representative, reasonably raises a claim for TDIU pursuant to the holding in Rice and has added that issue to the cover page. 

The issues of entitlement to an increased initial disability rating for major depression and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's bilateral plantar fasciitis is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, and a VA examination report.  

The Board notes that the Veteran indicated during his October 2011 VA foot examination that he was planning to apply for Social Security Administration (SSA) benefits due to knee pain and mental health issues and that during his August 2012 VA mental disorders examination he indicated that he was planning to apply for SSA benefits due to joint pain.  Importantly, there is no indication that the Veteran's reported knee disability or joint pain is related to service.  Additionally, his only currently diagnosed foot disability, plantar fasciitis, does not involve the joints of the feet.  Based on the Veteran's reports regarding his intention to apply for SSA benefits for a joint, knee, and/or mental health disability, the Board finds that an SSA determination could not be predicated on this claimed foot disability.  Moreover, the Veteran has not contended that any medical records associated with the SSA claim are relevant for the claim currently being decided.  Finally, there is no indication from the record that the Veteran actually applied for SSA benefits following the 2011 or 2012 examinations.  Thus, there is no duty to obtain these records, as there is no indication that they would be relevant to this issue.  See Golz v. Sninseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2009) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he is entitled to service connection for bilateral plantar fasciitis due to his in-service reports of right foot pain. 

As an initial matter, the evidence shows that the Veteran has bilateral plantar fasciitis.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's bilateral foot disability is related to service.

The Veteran's STRs reveal that he was seen in December 1981 for complaints of right great toe pain.  The assessment at that time was that the Veteran had developed a bunion.  Subsequently, during December 1986 and August 1987 medical examinations, the Veteran's lower extremities were noted as being within normal limits.  Additionally, in an August 1987 report of medical history completed by the Veteran in conjunction with his separation from service, the Veteran reported being in good health and denied experiencing any foot trouble.  

In October 2011 the Veteran was afforded a VA examination in connection with his claim for service connection.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's current bilateral foot disability was less likely than not related to his service.  In support of the opinion the examiner noted that while the initial assessment of the Veteran's in-service complaints was that he had developed a bunion, there was no evidence of a bunion on current examination.  The examiner also noted that in-service x-ray images from 1986 revealed a normal right foot.  It was further noted that medical literature indicates that prolonged periods of standing are the likely cause of plantar surface pain, not historical injury, and that the Veteran was employed at one time as a cook.

After review of the evidence of record, the Board finds that although the Veteran currently has bilateral plantar fasciitis and was seen in-service for right foot pain, the preponderance of the probative evidence is against a finding that his bilateral foot disability is related to his military service.
Regarding the 2011 examination report, the Board notes that in a February 2012 statement the Veteran challenged the examiner's report that the Veteran worked as a cook for 20 years.  The Veteran acknowledged having worked as a cook, but noted working in other positions as well.  However, the Board notes that the examiner's opinion was not based solely on the Veteran's previous work as a cook.  In fact, the examiner pointed to various other factors that contributed to the opinion, including the fact that the Veteran did not presently have the foot condition diagnosed in service and that x-rays obtained during service did not reveal a right foot disability.  Moreover, the VA opinion was based on a review of the claims file, physical examination of the Veteran, and was supported by a detailed rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  -04 (2008).  As such, the Board finds that the opinion is both competent and probative.  There is no medical opinion to the contrary.

While the Veteran contends that his bilateral foot disability is related to service, the diagnosis of plantar fasciitis and the etiology of such require medical testing and expertise to determine.  Thus, as a lay person, the Veteran's opinion on the etiology of his bilateral foot disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the medical opinion rendered by the VA examiner to be significantly more probative than the Veteran's lay assertions.

In this case, there is no competent evidence of the Veteran's current bilateral foot disability in service or for many years thereafter, and there is no competent evidence linking the Veteran's current bilateral plantar fasciitis to service.  Thus, the preponderance of the evidence is against the claim, and the claim for service connection for a bilateral foot disability is denied.
In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.


REMAND

The Veteran's mental health treatment records include a diagnosis of major depression, as well as polysubstance dependence and substance-induced mood disorder with mixed features.  Although a March 2009 VA examiner stated that she could differentiate what symptoms were attributable to the major depression and the substance abuse, an August 2012 examiner noted the inability to determine what symptoms were attributable to which disease.  Additionally, the Board notes that the Veteran was psychiatrically hospitalized after substance abuse relapses in December 2010 and July 2012.  

Normally, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182   (1998).  

However, in this case, the Veteran's representative has asserted that his substance abuse disabilities are completely separate and distinct from his major depression and that the Veteran should be separately service connected for his substance abuse.  In this regard, it has been argued that the Veteran's substance abuse disability is either directly related to service or was caused or aggravated by his service-connected major depression.  While the United States Court of Appeals for the Federal Circuit has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105(a), 1110, 1131 for a primary substance abuse disability incurred during service, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

Thus, the Board finds that a new mental health examination is needed to determine whether the Veteran's substance abuse disability is a separate and distinct disability from his major depression, and if so, whether the substance abuse disability was caused or aggravated by his service connected major depression.

Additionally, as noted above, the Veteran reported during an October 2011 VA examination that he planned to seek SSA benefits for his mental health condition.  As such records could be relevant to the major depression issue, such records should be requested on remand.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Finally, regarding the TDIU claim, the Board notes that the Veteran's representative argued in a November 2015 submission that the Veteran was unable to work due to his service-connected major depression.  Thus, in light of the Court's holding in Rice, the Board finds that the issue of unemployability has at least been raised such that appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) and an application form should be provided.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA mental health treatment records dating since September 2012.

2. Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon 


concerning that claim.  If the records are not available, the Veteran should be notified of such.

3. Send the Veteran appropriate notice that advises him about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask him to fully complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

4. After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's occupational and social functioning.

Following a review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. For each substance abuse disorder diagnosed, are the symptoms of such disability separate and distinct from the symptoms of the Veteran's service-connected major depression such that a separate and distinct disability exists?  Please explain why or why not.

b. If the Veteran has a substance abuse disability that is separate and distinct from his major depression, was that disability at least as likely as not (50 percent or greater probability) caused by his service-connected major depression?  Please explain why or why not.

c. If the Veteran has a substance abuse disability that is separate and distinct from major depression that was not caused by his service-connected major depression, is it at least as likely as not that his substance abuse disability was permanently worsened beyond normal progression (as opposed to temporary exacerbation of symptoms) by his service-connected major depression?  Please explain why or why not.

5. After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


